


Exhibit 10.57




THIS OPTION HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE ENCUMBERED, PLEDGED, HYPOTHECATED, SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THIS OPTION UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY IN
FORM AND SUBSTANCE TO THE COMPANY AND ITS COUNSEL TO THE EFFECT THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SAID ACT.
____________________________


INDUSTRIAL SERVICES OF AMERICA, INC.
2009 LONG TERM INCENTIVE PLAN


NON-INCENTIVE STOCK OPTION
(NON-TRANSFERABLE)


OPTION CERTIFICATE


Industrial Services of America, Inc., a Florida corporation ("Company"),
pursuant to action of the Compensation Committee of the Board of Directors and
in accordance with the Industrial Services of America, Inc. 2009 Long Term
Incentive Plan ("Plan"), hereby grants a Non-Incentive Stock Option ("Option")
to __________ ("Director") to purchase from the Company ________ shares of
Stock, at an Option Price of ____ per share (the "Option Price"), which Option
is subject to all of the terms and conditions set forth in this Option
Certificate and in the Plan. This Option is granted effective as of __/__/__
("Option Grant Date").




INDUSTRIAL SERVICES OF AMERICA, INC.






By:                            


Title:                            




--------------------------------------------------------------------------------






TERMS AND CONDITIONS


§1.    Plan. This Option is subject to all the terms and conditions set forth in
the Plan and this Option Certificate, and all of the terms defined in the Plan
shall have the same meaning herein when such terms start with a capital letter.
This Option is intended not to satisfy the requirements of § 422 of the Code. A
copy of the Plan will be made available to Director upon written request to the
Chief Financial Officer of the Company.


§ 2.    Order of Exercise. The exercise of this Option shall not be affected by
the exercise or non-exercise of any other option (without regard to whether such
option constitutes an "incentive stock option" within the meaning of § 422 of
the Code).


§ 3.    Date Exercisable. This Option shall become exercisable in accordance
with the following schedule on any normal business day of the Company occurring
on or after the first date set forth below and before the date this Option
expires under § 4.


Number of Shares for which
On or After            Option First Becomes Exercisable


        
The maximum number of shares of Stock which may be purchased by exercise of this
Option on any such day shall equal the excess, if any, of (a) the total number
of shares of Stock subject to this Option on the Option Grant Date, as adjusted
in accordance with § 4.2(e) of the Plan, and with respect to which this Option
is vested, over (b) the number of shares of Stock which have previously been
purchased by exercise of this Option, as adjusted in a manner consistent with §
4.2(e) of the Plan.


If at the time Director intends to exercise any rights under this Option,
Director is an officer or is filing ownership reports with the Securities and
Exchange Commission under Section 16(a) of the Exchange Act then Director should
consult with the Company before Director exercises such rights because there may
be additional restrictions upon the exercise of such rights.


§ 4.    Life of Option. The Option shall expire when exercised in full;
provided, however, the Option (to the extent not exercised in full) also shall
expire immediately and automatically on the earlier of (a) the date which is the
fifth anniversary of the Option Grant Date, or (b) the date the Director's
service on the Board terminates for Cause. A termination of Director's service
for Cause shall exist for purposes of this § 4 only upon the occurrence of one
or more of the following: (i) Director commits any felony or any act of fraud,
misappropriation or embezzlement, (ii) Director engages in conduct or activities
damaging to the property, business or reputation of the Company or any affiliate
of the Company, as determined by the Committee in good faith, (iii) Director
engages in any act or omission involving malfeasance or negligence in the
performance of Director's duties to the Company to the detriment of the Company
or any affiliate of the Company, as determined by the Committee in good faith,
(iv) Director fails to comply in any material respect with any applicable civil
or criminal law, any written rules of ethical corporate conduct for directors of
the Company or any affiliate of the Company or the terms of any policies or
directives of the Board, as determined by the Committee in good faith, or (v)
Director violates Director's fiduciary obligation to the Company or any
affiliate of the Company.


§ 5.    Method of Exercise of Option. Director may (subject to § 3, § 4, § 11, §
12,
§ 13 and § 16) exercise this Option in whole or in part (before the date this
Option expires) on any normal business day of the Company by (a) delivering the
Option Certificate to the Company at its principal place




--------------------------------------------------------------------------------




of business together with written notice of the exercise of this Option and (b)
simultaneously paying to the Company the Option Price. The payment of such
Option Price shall be made either in cash or by check acceptable to the Company.


§ 6.    Delivery. The Company's delivery of Stock pursuant to the exercise of
this Option (as described in § 5) shall discharge the Company of all of its
duties and responsibilities with respect to this Option.


§ 7    Adjustment. The Committee shall have the right to make such adjustments
to this Option as described under § 4.2(e) of the Plan.


§ 8.    Nontransferable. This Option shall not be transferable by Director
except by his will or by the laws of descent and distribution, and rights
granted under this Option shall be exercisable during Director's lifetime only
by Director. If this Option is exercisable after the death of Director, the
person or persons to whom this Option is transferred by will or by the laws of
descent and distribution shall be treated as the Director under this Option
Certificate.


§ 9.    Termination of Service. Neither the Plan, this Option nor any related
material shall give Director the right to continue to serve on the Board or
shall adversely affect the right of the Company to terminate Director's service
on the Board with or without cause at any time.


§ 10. Shareholder Status. Director shall have no rights as a shareholder with
respect to any shares of Stock under this Option until such shares have been
duly issued and delivered to Director, and no adjustment shall be made for
dividends of any kind or description whatsoever or for distributions of other
rights of any kind or description whatsoever respecting such Stock except as
expressly set forth in the Plan.


§ 11. Other Laws. The Company shall have the right to refuse to issue or
transfer any Stock under this Option if the Company acting in its absolute
discretion determines that the issuance or transfer of such Stock might violate
any applicable law or regulation, and any payment tendered in such event to
exercise this Option shall be promptly refunded to Director.


§ 12. Securities Registration. Director may be requested by the Company to hold
any shares of Stock received upon the exercise of this Option for personal
investment and not for purposes of resale or distribution to the public and
Director shall, if so requested by the Company, deliver a certified statement to
that effect to the Company as a condition to the transfer of such Stock to
Director. Director may be requested by the Company to deliver a certified
statement to the Company that he or she will not sell or offer to sell any
shares of Stock received upon the exercise of this Option unless a registration
statement shall be in effect with respect to such Stock under the Securities Act
of 1933, as amended, and the applicable state securities laws, or unless he or
she shall furnish to the Company an opinion, in form and substance satisfactory
to the Company, of legal counsel acceptable to the Company, that such
registration is not required. Certificates representing shares of Stock received
upon the exercise of this Option may bear an appropriate restrictive legend
reflecting the foregoing.


§ 13. Other Conditions. Director shall (as a condition to the exercise of this
Option) enter into any agreement or make any representations required by the
Company related to the Stock to be acquired pursuant to the exercise of this
Option, including any agreement which restricts the transfer of Stock acquired
pursuant to the exercise of this Option and provides for the repurchase of such
Stock by the Company under certain circumstances.






--------------------------------------------------------------------------------




§ 14. Tax Withholding. The Company shall have the right to withhold or retain
from any payment to Director (whether or not such payment is made pursuant to
this Option) or take such other action as is permissible under the Plan which
the Company deems necessary or appropriate to satisfy any income or other tax
withholding requirements as a result of the exercise of this Option.


§ 15. Governing Law. The Plan and this Option shall be governed by the laws of
the State of Florida.


§ 16. Modification, Amendment, and Cancellation. The Company shall have the
right to modify, amend, or cancel this Option in accordance with the terms of
the Plan.


§ 17. Binding Effect. This Option shall be binding upon the Company and Director
and their respective heirs, executors, administrators and successors.






--------------------------------------------------------------------------------






OPTION EXERCISE FORM




(To be executed by Director to
exercise the rights to purchase Stock
evidenced by the foregoing Option)




TO:    INDUSTRIAL SERVICES OF AMERICA, INC.


The undersigned hereby exercises the right to purchase _______________ shares of
Stock covered by the attached Option in accordance with the terms and conditions
thereof, and herewith makes payment of the Option Price for such shares in full.






                            
Signature of Director


                            


                                                    
                            
                                                    
Address




-    -        
Social Security Number


Dated: _________________




